The defendant's petition for certification to appeal from the Appellate Court, 183 Conn.App. 623, 193 A.3d 585 (2018), is granted, limited to the following issues:"1. Did the Appellate Court properly hold that the trial court's denial of the motion to preclude the state's late disclosed expert witness and related motion for continuance was not an abuse of discretion and, even if an abuse of discretion, was not harmful error?"2. Did the Appellate Court properly affirm the trial court's exclusion of William Smith's testimony?"3. Did the Appellate Court properly conclude that the trial court did not abuse its discretion by admitting evidence regarding the defendant's failure to appear in court on unrelated criminal charges as evidence of consciousness of guilt in this case?"4. Did the Appellate Court properly conclude that the defendant had failed to preserve his claim that, pursuant to State v. Edwards, 325 Conn. 97, 156 A.3d 506 (2017), the trial court was required to hold a hearing in accordance with State v. Porter, 241 Conn. 57, 698 A.2d 739 (1997), before allowing the state's expert to give expert testimony regarding the defendant's cell phone location?"